Title: To George Washington from Richard Peters, 7 May 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] May 7th 1777

I do myself the Honour of transmitting you the enclosed Papers by Order of the Board by whom I am directed to inform you that all the Military Stores Arms &c. in Possession of the Continental Agents at Boston, Portsmouth, & Providence are ordered to Springfield in Connecticut [Massachusetts] as a Place of greater Security where they are to be subject to your Excellency’s Directions. The Agents are ordered to transmitt proper returns of what they send to Springfield which when recieved shall be sent to you.
A Major Etherington who ranks as a Lieut. Colonel gave his Parole as a Prisr of War to the late Committee of Safety of this State & was permitted to go either to the West Indies or to England he to be forthcoming when called for by the States. I mention him at this Time as his Name was omitted in the List of Prisoners sent to your Excellency. I have the Honour to be with great Respect your very obedt Servt

Richard Peters Secy

